IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON^                                         t/,S
                                                                                             —(_«
                                                                                      C_
STATE OF WASHINGTON,                                                                  cr      'o
                                                                                      •z.    s^-'i-
                                                    DIVISION ONE
                                                                                      CO
                     Respondent,
                                                    No. 73837-2-1                     3C
                                                                                       v£»    o^'
                                                    UNPUBLISHED OPINION                _—




RENO DUANE DOOLITTLE,

                     Appellant.                     FILED: June 13, 2016


       Per Curiam. Reno Doolittle appeals the order of restitution entered

following his guilty plea to fourth degree assault but does not appeal the

underlying judgment and sentence. He contends, and the State concedes, that

the record does not contain sufficient reliable evidence to support the restitution

amount, and that he is entitled to a new restitution hearing at which the State

must present such evidence. We accept the concession of error and remand for

further proceedings consistent with this opinion.

       Doolittle's statement of additional grounds for review raises claims that are

either beyond the scope of review of the restitution order or are barred by his

guilty plea. See State v. Gaut, 111 Wn. App. 875, 880, 46 P.3d 832 (2002)

(where post-trial order, not judgment and sentence, is the order appealed,

challenges to judgment and sentence are beyond the scope of review; guilty plea

waives the right to appeal the finding of guilt).
 Remanded for proceedings consistent with this opinion.

 For the court:




                                              \ \^-y- l~  l±a-




| f\ (Msq^        nIJ